                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

EDDIE LEE,

               Plaintiff,

               v.                                     CASE NO. 18-3238-SAC

(FNU) ENGLISH, Warden,
USP-Leavenworth, et al.,

               Defendants.

                              MEMORANDUM AND ORDER
                              AND ORDER TO SHOW CAUSE

       Plaintiff Eddie Lee is hereby required to show good cause, in writing, to the Honorable

Sam A. Crow, United States District Judge, why this case should not be dismissed due to the

deficiencies in Plaintiff’s Complaint that are discussed herein.      Plaintiff is also given the

opportunity to file a proper amended complaint to cure the deficiencies discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). At the time of filing, Plaintiff

was incarcerated at USP-Leavenworth in Leavenworth, Kansas (“USPL”), and was subsequently

released from incarceration. The Court granted Plaintiff leave to proceed in forma pauperis.

Plaintiff names as Defendants: Warden English; Officer B. Helm; and (fun) (lnu) unidentifiable

Administrative Staff. Plaintiff seeks compensatory damages and injunctive relief.

       Plaintiff alleges that he was denied due process and subjected to inhumane treatment and

unsanitary living conditions at USPL. Plaintiff alleges that on August 8, 2018, Officer Helm

refused to secure Plaintiff’s locker, resulting in the loss of his property. Plaintiff alleges that

Helm was supposed to secure Plaintiff’s cell and send his property to the SHU, but failed to do


                                                1
so. Plaintiff alleges that he has made multiple pleas to Lt. Ratz and property officer Miers and

they have failed to listen or to attempt to locate Plaintiff’s personal items.

       Plaintiff also alleges that Health Services denied him medical attention. Plaintiff alleges

that on September 22, 2018, he was placed in a cell with black mold, causing him to start having

complications with extreme shortness of breath. Plaintiff alleges that he was not allowed to seek

immediate medical attention or “first aid from [his] asthma inhaler” which he is supposed to

have on him at all times. Plaintiff alleges that there are no emergency response buttons in the

cells and due to the “blatant negligence” of BOP staff he suffered physical and psychological

damage.

       Plaintiff also alleges that after seeing a DHO on August 22, 2018, an “unidentifiable

administrative staff” refused to release Plaintiff back to general population, forcing him to spend

22 extra days in solitary confinement, in a cell with black mold and infested with bugs.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court



                                                   2
liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,



                                                   3
561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. Exhaustion

       Plaintiff alleges that he exhausted his administrative remedies by talking to staff at USPL,

and that he “could not get anyone to listen or attempt to help [him] help himself.” (Doc. 1, at 2.)

Plaintiff indicates on his Complaint that he has not sought informal or formal relief from the

appropriate administrative officials regarding his claims. He indicates that because he was in the

SHU, staff refused to listen to him and would not attempt to help him by bringing him forms.

Under 42 U.S.C. § 1997e(a), “a prisoner must exhaust his administrative remedies prior to filing

a lawsuit regarding prison conditions in federal court.” Little v. Jones, 607 F.3d 1245, 1249 (10th

Cir. 2010). This exhaustion requirement “is mandatory, and the district court [is] not authorized

to dispense with it.” Beaudry v. Corrections Corp. of Am., 331 F.3d 1164, 1167 n. 5 (10th Cir.

2003), cert. denied, 540 U.S. 1118 (2004). An “inmate who begins the grievance process but

does not complete it is barred from pursuing a § 1983 claim under the PLRA for failure to

exhaust his administrative remedies.” Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir.



                                                 4
2002); see also Hansen v. Federal Bureau of Prisons, 211 F. App’x 690, 691 (10th Cir. 2006)

(unpublished) (stating that “[i]t is well established that a plaintiff seeking to assert a Bivens claim

must first exhaust all available administrative remedies”) (citing Yousef v. Reno, 254 F.3d 1214,

1216 n. 1 (10th Cir. 2001)). If an inmate fails to pursue a claim through the entire administrative

remedy process, that claim is subject to dismissal. Watson v. Evans, No. 13-cv-3035-EFM, 2014

WL 7246800, at *4 (D. Kan. Dec. 17, 2014) (citing Jones v. Bock, 549 U.S. 199, 211 (2007)).

       The administrative remedy process available to inmates in federal custody is the BOP’s

Administrative Remedy Program. 28 C.F.R. § 542.10(a). Under this program, an inmate first

must present the issue to staff for informal resolution. Id. at § 542.13. If unsuccessful at that

stage, the inmate may then submit a formal written remedy request to the Warden. Id. at

§ 542.14. An inmate has 20 days from the date of the incident to submit a request to the Warden.

Id. If the inmate is unsatisfied with the Warden’s response to his request, he may appeal to the

appropriate Regional Director, and then finally to the Director, National Inmate Appeals, in the

Bureau of Prison’s Office of the General Counsel. Id. at § 542.15(a).              Where an inmate

reasonably believes an issue is a sensitive one and would endanger his safety or well-being if its

substance were widely known, the inmate may submit his initial request directly to the Regional

Manager instead of the Warden. Id. at § 542.14(d). The Regional Manager may accept the

request or may advise the prisoner to initiate the remedy process at the local level. Id.

       The court may dismiss sua sponte a prisoner complaint when it is clear on the face of the

complaint that the prisoner has not exhausted administrative remedies. See Aquilar–Avellaveda

v. Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007). Accordingly, Plaintiff is directed to show

cause why his Complaint should not be dismissed for failure to exhaust available administrative

remedies before filing this action.



                                                  5
       2. FTCA Claim

       The Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2671–2680, “allows

the United States to be sued for claims arising out of negligent or wrongful acts or omissions of

its employees, when such employees are acting within the scope of their duties.” Ingram v.

Faruque, 728 F.3d 1239, 1245 (10th Cir. 2013) (citing § 1346(b)(1)). “The United States is the

only proper defendant in an FTCA action.” Smith, 561 F.3d at 1099 (quoting Oxendine v.

Kaplan, 241 F.3d 1272, 1275 n.4 (10th Cir. 2001)); see Hui, 559 U.S. at 801 (the FTCA

“generally authorizes substitution of the United States as the defendant.”). The FTCA “provides

the exclusive avenue to assert a claim sounding in tort against the United States.” Franklin Sav.

Corp., In re, 385 F.3d 1279, 1286 (10th Cir. 2004), cert. denied, 546 U.S. 814 (2005) (citing 28

U.S.C. § 2679(a), which provides that “the FTCA remedy is ‘exclusive’ for all ‘claims which are

cognizable under section 1346(b)’”).

       The FTCA has procedural and jurisdictional requirements. See Staggs v. U.S. ex rel.

Dep’t of Health and Human Servs., 425 F.3d 881, 885 (10th Cir. 2005) (stating that the “FTCA’s

presentation requirements are jurisdictional and cannot be waived”) (citation omitted). The

Tenth Circuit has summarized the FTCA requirements as follows:

              Under the FTCA, filing an administrative claim with the
              appropriate federal agency is a prerequisite to bringing a civil
              action against the United States for damages for the negligence or
              wrongful act of any United States employee. 28 U.S.C. § 2675(a);
              Three-M Enterprises, Inc. v. United States, 548 F.2d 293, 294
              (10th Cir. 1977) . . . A claim is deemed presented when a federal
              agency receives from a claimant “an executed Standard Form 95 or
              other written notification of an incident, accompanied by a claim
              for money damages in sum certain for . . . personal injury, or death
              alleged to have occurred by reason of the incident.” 28 C.F.R.
              § 14.2(a). “[B]ringing an administrative claim is a jurisdictional
              prerequisite to suit, imposed by Congress, which the courts have
              no power to waive.” Nero v. Cherokee Nation of Oklahoma, 892



                                               6
               F.2d 1457, 1463 (10th Cir. 1989); see also Bradley v. United
               States, 951 F.2d 268, 270 (10th Cir. 1991).

Industrial Constructors Corp. v. U.S. Bureau of Reclamation, 15 F.3d 963, 967 (10th Cir. 1994).

Section 2675(a) provides that “[a]n action shall not be instituted” upon an FTCA claim “unless

the claimant shall have first presented the claim to the appropriate Federal agency and his claim

shall have been finally denied by the agency in writing . . . .” Id. at n.1. The amount of damages

claimed in a lawsuit under the FTCA is limited to “the amount of the claim presented to the

federal agency.” 28 U.S.C. § 2675(b); see McNeil v. United States, 508 U.S. 106, 108 n.2 (1993)

(citing 28 U.S.C. § 2675(a)).

       Therefore, exhaustion of administrative remedies is a prerequisite to suit under the

FTCA, and courts lack jurisdiction over FTCA claims not presented to the appropriate federal

agency. See 28 U.S.C. § 2675(a); Greenlee v. U.S. Postal Serv., 247 F. App’x 953, 954–55 (10th

Cir. 2007). “Because the FTCA constitutes a waiver of the government’s sovereign immunity,

the notice requirements established by the FTCA must be strictly construed.” Bradley v. United

States by Veterans Admin., 951 F.2d 268, 270 (10th Cir. 1991) (citation omitted).            “The

requirements are jurisdictional and cannot be waived.” Id. (citation omitted); Duplan v. Harper,

188 F.3d 1195, 1199 (10th Cir. 1999) (“As a jurisdictional prerequisite, the FTCA bars claimants

from bringing suit in federal court until they have exhausted their administrative remedies.”)

(citing 28 U.S.C. § 2675(a); McNeil, 508 U.S. at 113; Pipkin v. U.S. Postal Service, 951 F.2d

272, 273 (10th Cir. 1991)).

       Plaintiff has not alleged facts establishing that he exhausted the administrative tort claim

remedy in a proper and timely manner prior to filing this action. Because this Court cannot

exercise jurisdiction over an administratively unexhausted claim, Plaintiff’s potential FTCA




                                                7
claim is subject to dismissal under Fed. R. Civ. P. 12(b)(1). Plaintiff is directed to show good

cause why any potential FTCA claim should not be dismissed.

         3. Defendant English

         Plaintiff’s Complaint does not allege sufficient facts to state a claim against Defendant

English. Defendant English was the warden at USPL at the time of Plaintiff’s incarceration. As

warden, she is not liable for any of the alleged constitutional violations of her employees under

the doctrine of respondeat superior. Pahls v. Thomas, 718 F.3d 1210, 1225 (10th Cir. 2013)

(quoting Iqbal, 556 U.S. at 676). Indeed, to hold Defendant English liable under Bivens, the

constitutional violation must be traceable to Defendant’s own actions. Id. Plaintiff is directed to

show good cause why Defendant English should not be dismissed.

IV. Response and/or Amended Complaint Required

         Plaintiff is directed to show good cause, in writing, why his Complaint should not be

dismissed for the reasons stated herein. Plaintiff is also given the opportunity to file a complete

and proper amended complaint upon court-approved forms that cures all the deficiencies

discussed herein.1 Plaintiff is given time to file a complete and proper amended complaint in

which he (1) shows he has exhausted administrative remedies for all claims alleged; (2) raises

only properly joined claims and defendants; (3) alleges sufficient facts to state a claim for a

federal constitutional violation and show a cause of action in federal court; and (4) alleges


1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (18-3238-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          8
sufficient facts to show personal participation by each named defendant.

          If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff is granted until

March 24, 2019, in which to show good cause, in writing, to the Honorable Sam A. Crow,

United States District Judge, why Plaintiff’s Complaint should not be dismissed for the reasons

stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until March 24, 2019, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The Clerk is directed to send Plaintiff forms for filing a civil rights complaint under 28

U.S.C. § 1331.

          IT IS SO ORDERED.

          Dated in Topeka, Kansas, on this 1st day of March, 2019.



                                               S/ Sam A. Crow
                                               SAM A. CROW
                                               SENIOR U. S. DISTRICT JUDGE




                                                  9
